Citation Nr: 0021369	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation for a low back and a hip disability pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946 and from April 1948 to April 1952.  

This is an appeal from an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office, Los 
Angeles, California, which denied entitlement to VA 
compensation for a low back and a hip disability pursuant to 
the provisions of 38 U.S.C.A. § 1151.  In February 1999 the 
veteran testified at a hearing before a regional office 
hearing officer.  In July 1999 he testified at a hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting at the regional office.  The case is now before the 
Board for appellate consideration.

In February 1999 the veteran filed a claim for an increased 
rating for a service connected right arm disability.  The 
current record does not reflect that the claim has been 
adjudicated.  As such, further action is required by the 
regional office and it is not a matter for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has established service connection for 
postoperative residuals of a fracture of the right humerus 
with an hysterical neurosis, rated 10 percent disabling and a 
donor site scar of the right leg and a scar from removal of a 
tumor of the left leg, each rated noncompensable.

2.  In February 1998 the veteran submitted a claim for VA 
compensation for a low back and a left hip disability that 
reportedly resulted from pushing a VA wheelchair patient 
while he was a resident of a VA nursing home. 

3.  The evidence does not establish that the veteran's low 
back and left hip disabilities resulted from VA hospital, 
medical or surgical treatment.

CONCLUSION OF LAW

Entitlement to VA compensation for low back and left hip 
disabilities pursuant to the provisions of 38 U.S.C.A. § 1151 
is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 3.358, 3.800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has established service connection for 
postoperative residuals of a fracture of the right humerus 
with an hysterical neurosis, rated 10 percent disabling and a 
donor site scar of the right leg and a scar from removal of a 
vascular tumor on the left leg, each rated noncompensable.  
He was hospitalized at a VA medical center during October 
1986 for a generalized tonic-clonic seizure.  It was noted 
that he had had a history of  cerebrovascular accidents in 
April and May 1986.

The record further reflects that the veteran was a resident 
at a VA nursing home from May 1992 to March 1997 because of 
physical impairment including a left posterior parieto-
occipital infarction, right cerebellar infarction and a 
seizure disorder.  During the latter part of his nursing home 
stay he complained of more back pain and difficulty with 
ambulation.  He also complained of left hip pain.  A lumbar 
spine series in February 1996 showed bilateral facet 
osteoarthritis and severe degenerative disc disease at the L5 
- S1 level.  An MRI of the left hip in August 1996 was 
reported to be normal.  An MRI of the lumbar spine in October 
1997 showed a disc bulge, facet arthropathy and ligamentum 
flavum redundancy at the L4 - L5 level which all contributed 
to a moderate spinal stenosis at that level.  Mild spinal 
stenosis was also noted at L3 - L4.

In a November 1996 statement by a VA physician, it was 
reported that during the previous three years the veteran had 
devoted 3,750 hours of his time as a volunteer at the VA 
medical center.

In a September 1998 statement by another VA physician, it was 
indicated that the veteran had been under his care at the VA 
medical center for severe lumbar stenosis with intractable 
low back pain, osteoporosis and osteoarthritis.  He stated 
that the veteran's condition had significantly worsened 
several years previously when he further injured his back 
while helping to transport a patient at the VA medical 
center.  He stated that the veteran's back problem was 
sufficiently severe that it kept him from doing any kind of 
gainful work and the prognosis was such that any improvement 
of his condition was highly unlikely.  He had had multiple 
courses of physical therapy and wore back braces.  However, 
those approaches had not improved his functional status.

During a hearing at the regional office in February 1999, the 
veteran testified that in about 1995 he was on a pleasure 
trip with a patient group to a theme park.  While pushing 
another patient up a hill he heard his back snap.  He 
thereafter developed back pain and his leg became stiff.  He 
went back to the bus and after they returned to the VA 
hospital he could not move his left side.  His left side was 
completely paralyzed and he was numb from his foot to the 
lower part of his back.  He saw a doctor who told him that he 
had a very large knot on his spinal cord.  He was given 
medication for the pain and swelling of his back.

The veteran related that he had had two strokes, one in 1988 
and one in 1989 and had been in a nursing home for 10 years 
as a result of the strokes.  While he was in the VA nursing 
home he was part of the group that made the trip to the theme 
park  as part of their recreational activities.  The veteran 
further related that surgery had ruled out for his back 
condition.  He went to the hospital for treatment once a 
month.  They just told him to stay at home and rest and take 
medication.

During the July 1999 Board hearing the veteran testified that 
low back and hip injuries which had occurred while on a 
recreational therapy trip to a local theme park in 1995 
resulted in his chronic back disability.  The veteran had 
been pushing patients in wheelchairs when the accident 
occurred.  They had been going up and down hills and while 
pushing a patient uphill he heard a snap in his back.  He 
later went to a doctor at the VA hospital and was given 
medication for the pain.  The veteran further related that he 
had injured a different part of his back and his right 
shoulder previously.

38 U.S.C.A. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical 
or surgical treatment, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  Applicable regulations 
provide that, in determining whether additional disability 
resulted from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of having 
submitted to VA hospitalization, medical or surgical 
treatment or examination, it will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§§ 3.358, 3.800.

In this case, the veteran has maintained that he should be 
entitled to VA disability compensation for disability of his 
low back and left hip under the provisions of 38 U.S.C.A. 
§ 1151 since injuries which occurred while he was pushing a 
VA patient in a wheelchair while part of a group that had 
gone to a local theme park for recreational purposes led to 
his back disability.

Initially, the Board would note that there is no 
documentation of the incident the veteran has described.  An 
official report of the veteran's claimed injuries to his low 
back and left hip in 1995 is not included in the claims file, 
and the available clinical records dealing with his current 
back problems have not documented a traumatic etiology for 
them.  However, even if these two significant evidentiary 
deficiencies could be overcome, there would still be no legal 
basis for the grant of the benefit sought.  Based on the 
veteran's account of the incident, the injuries clearly did 
not result from VA hospital, medical or surgical treatment, 
and therefore do not fit within the scope of benefits 
available under 38 U.S.C.A. § 1151.  The law simply does not 
apply to incidents merely coincidental with hospitalization 
or treatment.  Sweitzer v. Brown, 5 Vet. App. 503 (1993).  
Thus, under the circumstances described, there would simply 
be no legal basis for an award of VA disability compensation 
for any disability which could be established as residual to 
the claimed injuries to the veteran's low back and left hip 
under the provisions of 38 U.S.C.A. § 1151.  The appeal is 
without legal merit and further development or analysis could 
not be productive.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to VA disability compensation for a low back and 
left hip disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is not established.  The benefit sought on appeal is 
denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

